DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 01/19/2021. Claims 1-3, 5-9, 11-15, and 17-19 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 11/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.







Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application as claimed teaches capturing voice messages of a workflow transaction, translating the workflow image to metadata and using the metadata to configure a software application which can accomplish the workflow requested. 

Analogous art

In broad interpretation, instant application is about voice processing, capturing metadata of workflow of a software application, creation of process flow of a software application and configuration of a software application using metadata and process flow. Prior arts which teach any of the above technologies is considered to be analogous art to the instant application.


Acknowledgement

Claims 1-3, 5-9, 11-15, and 17-18 are pending.
Claims 1, 5, 7, 11, 13-15 and 17-18 have been amended.
Claims 4, 10 and 16 have been canceled.
In light of amendments of the specification, objection to the specification for minor typing error has been withdrawn.
In light of the amendments of claims 1, 7 and 13, the objections to these claims for minor errors have been withdrawn.
In light of amendments of claims 1, 7 and 13 the 35 USC 112(b) rejection of these claims and all the dependent claims of these claims has been withdrawn.
In light of amendments of claim 13, the 35 USC 101 rejection of this claim and all its dependent claims has been withdrawn.


Claim Interpretation

Claims use the phrase “software application are augmented based on the process flow.” The term “augment” has not been defined or explained in the specification. According to “dictionary.com” the word “augment” means “to make larger; enlarge in size, number, strength, or extent; increase”. In case of a software application it is not clear what making bigger means. Size of a software application may be measure by number of lines of code, size of memory footprint or disk footprint of the software, functional size of the software application, etc. The specification recites in [0081] last sentence “For example, any one or more portions of the software (e.g., certain objects, data schema, etc.) may be augmented based on the metadata or simply replaced by the new corresponding one or more portions that are generated from scratch based on the metadata.” In [0094] the specification recites, “Once applied, one or more portions (e.g., dynamic objects, static objects, etc.) of the target software and/or one or more components (e.g., number of times a loop is performed, data verification prior to running software, etc.) of the target software design system are altered or augmented based on the metadata.” These show that in light of specification it appears that “augment” means replacement or alteration of an object. The examiner consider this term “augment” to mean “configuration” of the object because configuration modifies or replaces an object.

Claims use the term “workflow” and “process flow”. These terms are often used interchangeably. For this examination, the examiner considers these terms as explained in Amit. Amit recites on page 2, “Both terms do really sound the same, with end-goal being a major difference: A workflow implies finishing a certain task. A process involves accomplishing an organizational goal. A task can be pretty much anything. … An organizational goal is a bit more specific – it’s more macro level. .. In a lot of cases, a process will be exactly the same as a workflow.”

Claims use the term “schema”. Specification recites in [0021] “Embodiments provide for a novel technique for capturing digital image of a potential data schema, such as flowchart, transaction sequence, business plan, etc., from any surface (such as paper, whiteboard, etc.) and using the contents of the digital image for configuration (e.g., generation, modification, etc.) of software, such as business applications.” This shows schema means flowchart, transaction sequence, business plan, etc. This sentence teaches that a digital image containing some data like flowchart, business plan etc. are captured and using this data a business application is configured. 

Claim 1 recites, “A computer-implemented method comprising: 
receiving an auditory message of contents including a schema representing updates to a software application accessible to a user,”. Here meaning of the phrase “accessible to a user” is unclear. A software application will have to be accessible to a user otherwise the application cannot be used. As such, the applicant considers this phrase extraneous and obvious. Claims 7 and 13 have substantially similar claim limitation.

Claim Objection


Claim 5 is currently dependent on claim 41. The digit 4 from the number 41 has not been deleted. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7 and 13 are rejected under 35 USC 112 (a) for adding new matter to the claims. An amendment to the claim 1 has added the limitation of “configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application.” The limitation seems to mean that the invention predicts a future configuration criteria and configures the application using a future configuration criteria. 
This limitation has no antecedent basis in the specification and/or drawings as originally filed because that subject matter is not described in the application as originally filed. To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim. Claims 7 and 13 have substantially similar claim limitation and can be rejected using the same rationale.
Specification recites in paragraph [0089] “It is contemplated that any number and type of components may be added to and/or removed from media software mechanism 110 to facilitate various embodiments including adding, removing, and/or enhancing certain features. It is contemplated that embodiments are not limited to any technology, topology, system, architecture, and/or standard and are dynamic enough to adopt and adapt to any future changes.” In light of the specification the above claim limitation has been interpreted as the software application can be configured dynamically. In other words, when a new criteria is available, the software application is configured according to the new criteria. 

All claims dependent on the above claims are also rejected for failing to cure the above violation. 


Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered and addressed but found not persuasive. Accordingly, this action has been made FINAL. Applicant' s arguments in substance are as follows:Applicant argues on page 9, bottom paragraph of the “Remarks” section, "Applicant contends that Geldbach is a very old reference, from 2007, that merely relates to an archaic technique for command and control of devices using voice communication. See Geldbach at Abstract. Geldbach’s technique relates to controlling of devices using voice communication that is entirely irrelevant to configuration of software application based on configuration criteria as recited by claim 1."
Examiner's Response: Geldbach teaches processing a voice command. Other prior arts used in the 35 USC 103 rejection teach configuration of an application using a voice command. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-15 and 17-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Geldbach et al. (hereinafter Geldbach) Publication No.: US 2017/0047067 in view of Bournas et al. (hereinafter Bournas) Publication No.: US 2006/0212855 and further in view of Davidson (hereinafter Davidson, Pub. No.: US 2009/0044235).

As per claim 1, (currently amended) Geldbach teaches, 

 A computer-implemented method comprising: 
receiving an auditory message of contents including a schema representing updates to a software application accessible to a user, (Geldbach recites in [0026] “Base system 100 may further include processing component 106. Processing component 106 may be a digital signal processing (DSP) component, or any other type of processing component that is capable of processing voice commands. User interface component 108 may allow a user to program, configure, access, or otherwise manipulate base system 100.” This shows voice or auditory command. Command includes steps for configuring or manipulating a base system. These steps are a schema. Here the schema represents configuring or manipulating the base application which is updating the base application.)
generating, based on the metadata, configuration criteria for updating the software application; and (Geldbach Fig, 7 shows separation of a voice command from the speech pattern. Geldbach recites in [0026] starting at line 7, "Data storage component 110 may store information used in communications between headsets and communication devices that base system 100 may establish. For example, data storage component 110 may store information pertaining to configuration and operation of base system 100, interface parameters of various headsets and communication devices, instructions for processing a set of voice commands, and any other information that may be used in a particular implementation of base system 100." These are the metadata tor voice command stored in the data storage. That means each command has been translated and their metadata has been used for configuration of the update.)
Geldbach teaches capturing voice message and using metadata to process the voice command. Geldbach does not explicitly mention, “translating the schema into metadata that is compatible with multiple software design systems; configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application.” However, in analogous art of audio capture and audio processing using metadata, Bournas teaches,
translating the schema into metadata that is compatible with multiple software design systems; (Bournas Fig. 5B shows XMLSchema. This shows schema has been represented in XML. XML is compatible with any software system.) 
configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application. (Please see the 35 USC 112(a) rejection above. Bournas Fig. 9 shows dynamically configuring system using metadata, metadata represents configuration criteria.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of image processing of Geldbach by incorporating the teaching “translating the schema into metadata that is compatible with multiple software design systems; configuring the software application based on the configuration criteria such that one or more objects of the software application are augmented for future updated performance by the software application” of Bournas. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of processing an audio command to configure a software application by using the functions of Bournas.

Geldbach and Bournas teach capturing voice command and using metadata to process the voice command. They do not explicitly mention, “wherein the auditory message is recorded by a recording device and contains one or more sounds including a human voice or a machine sound;”. However, in analogous art of audio capture and audio processing using metadata, Davidson teaches,

wherein the auditory message is recorded by a recording device and contains one or more sounds including a human voice or a machine sound; (Davidson recites in [0036] “Portable electronic device 102 may be a cell phone, digital camera, video camera, or any portable device capable of capturing electronic media such as images, video, sound recordings, etc.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of image processing of Geldbach and Bournas by incorporating the teaching “wherein the auditory message is recorded by a recording device and contains one or more sounds including a human voice or a machine sound;” of Davidson. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of recording a voice command using a capturing device for further processing the command.

As per claim 2, (original) Davidson teaches, 

further comprising: 

uploading the auditory message at a server computing device, wherein the auditory message is received from a client computing device over a communication network; and (Davidson Fig. 1 shows capture by a client device and uploading a content. Davidson recites in [0028] bottom 8 lines, “On-line distribution system 100 provides for the distribution of electronic media captured by individuals using a portable electronic device 102. Electronic media, such as images, video, sound recordings, etc. are captured by individuals using portable electronic devices, such as cell phones, digital cameras, video cameras, etc. Individuals capturing such media are herein interchangeably referred to as "originators" or "subscribers" 104.”   ) 
analyzing the auditory message and the contents using one or more audio analysis techniques. (Davidson recites in [0070] “Another example of the far-reaching applicability of the present invention is the use of system 100 in the legal arena. The analytical tools provided by system 100 provides for the rapid assessment and correlation of data that might otherwise go unnoticed.” It has been shown before that system 100 captures and uploads “sound recording” or audio data. As such, analytical tool provided by system 100, analyzes the audio data.) 

As per claim 3, (original) Davidson teaches, 

further comprising: 

mapping and sorting multiple portions of the contents according to data relating to the contents of the auditory message; and (Davidson recites in [0046] last sentence “In addition to being stored, content in each database can be searched, sorted, retrieved and distributed.” This shows that stored contents are sorted. Davidson recites in [0051] “One feature of system 100 is a media content categorization system that allows content to be identified and categorized in order to provide maximum benefit to customers that seek quality news content in a timely manner.” Here categorization means mapping to different categories.) 
Geldbach teaches, 
generating metadata based on the contents and presenting the metadata to a user via the client computing device for feedback; and approving or revising the metadata based on the feedback. (Geldbach recites in [0046] starting at line 3, “For example, a user may train the base system with several variations of his or her speech patterns for certain commands. Such training speech patterns may be used by the process for the comparison in step 710.” Here training means generating metadata and getting feedback by the user.) 

As per claim 5, (currently amended) Geldbach teaches, 
further comprising displaying and offering access to the configured software application using one or more user interfaces, (Geldbach recites in [0026] starting at line 5, “User interface component 108 may allow a user to program, configure, access, or otherwise manipulate base system 100.” This shows user interface to the base system as well as the configured system.)
 wherein the auditory message is captured by an audio capturing device including a microphone. (Geldbach Fig. 2 shows headset 202 which sends command 204 to the system. This is a microphone.) 

As per claim 6, (original) Bournas teaches, 
wherein the one or more user interfaces comprise one or more of a graphical user interface (GUI), a web browser, and an application-based interface, and an application programming interface (API). (The examiner interprets this claim to mean any one of the above user interfaces. Bournas Fig. 3A-Fig. 8A show GUIs and application based interface. Bournas recites in [0137] starting at line 16, “The generated code provided in the EAR file 242A may use, for example, Web Services Invocation Framework (WSIF) or Java API for XML-based RPC (JAXRPC) or any API that implements service oriented architecture (SOA) to make dynamic Web Service calls to the external Web Services and wait for the responses.” This shows API interface.)

As per claims 8, 9, 11 and 12, these are system claims that substantially parallel the limitations of the method claims 1, 2, 3, 5 and 6. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claims 13, 14, 15 17 and 18, these are machine readable medium claim that substantially parallels the limitations of the method claims 1, 2, 3, 5 and 6. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the prescribed method steps as a machine readable medium. 

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.


Conclusion

As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 4, 2021